EXHIBIT 10.4

 

TDS FRANCHISING, LLC

500 SOUTH BUENA VISTA STREET

BURBANK, CALIFORNIA 91521

 

August 17, 2005

 

Hoop Retail Stores, LLC

Hoop Canada, Inc.

c/o The Children’s Place Retail Stores, Inc.

915 Secaucus Road

Secaucus, New Jersey 07094

Facsimile: (201) 558-2837

Attention: Chief Financial Officer

 

Re: New Internet Start Date

 

Ladies and Gentlemen:

 

We refer to the License and Conduct of Business Agreement dated as of
November 21, 2004 (the “License Agreement”), by and amongst TDS Franchising, LLC
(“TDSF”), Hoop Retail Stores, LLC, as successor to The Disney Store, LLC (“Hoop
USA”), and Hoop Canada, Inc., as successor to The Disney Store (Canada) Ltd.
(“Hoop Canada”). Capitalized terms used herein without definition shall have the
respective meanings assigned thereto in the License Agreement.

 

We hereby agree that, as used in the License Agreement, the Internet Start Date
shall be changed from October 1, 2005 to a date that is mutually agreed upon in
writing by each of TDSF, Hoop USA and Hoop Canada in its respective business
judgment, but in any event, not later than June 15, 2006, provided that, for
purposes of Section 7.1.1(II) of the License Agreement, the Internet Start Date
shall remain October 1, 2005.

 

If you agree with the foregoing, please so indicate by executing this letter in
the place provided below and returning a fully executed original of this letter
to the undersigned, whereupon this letter will be deemed a binding amendment to
the License Agreement. Except as specifically provided herein with respect to
the Internet Start Date, all other terms and conditions of the License Agreement
shall not be modified, changed or amended in any manner whatsoever and shall
remain in full force and effect.

 

 

Sincerely,

 

 

 

TDS FRANCHISING, LLC

 

 

 

By:

/s/ James M Kapenstein

 

 

 

 

Name:

James M Kapenstein

 

 

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

[Signature Page to Letter Regarding Internet Start Date]

 

ACCEPTED AND AGREED TO AS OF THE DATE FIRST SET FORTH ABOVE:

 

HOOP RETAIL STORES, LLC

 

 

 

By:

/s/ Steven Balasiano

 

 

 

 

Name:

Steven Balasiano

 

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

HOOP CANADA, INC.,

 

 

 

By:

/s/ Steven Balasiano

 

 

 

 

Name:

Steven Balasiano

 

 

 

 

Title:

Senior Vice President

 

 

 

cc:

 

Hoop Retail Stores, LLC
Hoop Canada, Inc.

 

 

c/o The Children’s Place Retail Stores, Inc.

 

 

915 SecaucusRoad

 

 

Secaucus, New Jersey 07094

 

 

Facsimile: (201) 558-2825

 

 

Attention: General Counsel

 

 

 

 

 

Stroock & Stroock & Lavan LLP

 

 

180 Maiden Lane

 

 

New York, New York 10038

 

 

Facsimile: (212) 806-6006

 

 

Attention: Jeffrey S. Lowenthal, Esq.

 

2

--------------------------------------------------------------------------------